DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Acknowledgment is made for the reply filed on 07/29/2022 in reply to the Advisory Action mailed on 07/13/2022. Claim 2 is canceled. Claims 1, 8 and 17 are amended. Claims 1, 3-5, 8, 10, and 17-19 are present for examination.
	
	Applicants argument and claim amendment and interview discussion has been carefully considered. All objections and rejections are hereby withdrawn.



REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: A large number of prior art teachings disclose method of designing zinc finger nucleases that bind to target nucleic acid with increased efficiencies. For example US 10,406,177 B2, Gersbach et al (Synthetic Zinc Finger Proteins: The Advent of Targeted Gene Regulation and Genome Modification Technologies. Acc. Chem. Res. 2014, 47, 2309−2318) and US 2012/0192298 A1 (Weinstein et al). 
	US 10,4061,77 B2  ('177 from hereon) teaches a method comprising: administering to said subject a pharmaceutical composition that comprises a population of ex vivo engineered primary lymphocytes that express an endogenous or exogenous T cell receptor (TCR), wherein said ex vivo engineered primary lymphocytes comprise a gene disruption in a target site in a region corresponding to exon 2 or exon 3 of the genome of the human cytokine inducible SH2-containing protein (CISH) of SEQ ID NO: 103 wherein said gene disruption is a targeted double strand break at the target site, and wherein said gene disruption is introduced by a Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) system comprising a Cas9 nuclease and a guide ribonucleic acid (gRNA), wherein said gRNA is at least 15 contiguous base pairs complementary to 15 base pairs of exon 2 or exon 3 of the CISH genomic sequence, wherein said gRNA hybridizes to a CISH gene sequence that comprises a sequence having at least 80% identity to one of SEQ ID NOS: 75-86, and wherein said double strand break results in an efficiency of integration of an exogenous polynucleotide at the CISH locus of human T cells of at least 60% as measured by tracking of indels by decomposition (TIDE) analysis. Said method is for treating a cancer in a subject, wherein said cancer comprises cancer cells that express a neoantigen. However, '177 does not teach use of zinc finger nucleases.
	Gersbach et al teach disclose how to design zinc finger domains that bind specific nucleic acid sequences by modular assembly of zinc finger proteins. They teach that synthetic zinc finger domains that recognized all of the 16 possible 5′-GNN-3′, 5′- ANN-3′, and 5′-CNN-3′ triplets, as well as several 5′-TNN-3′ sequences were developed through selection as well as design according to the following figure.

    PNG
    media_image1.png
    375
    500
    media_image1.png
    Greyscale


	They further state that many of their engineered domains bound their intended triplets with specificity that even exceeded the corresponding naturally occurring zinc finger domain, as certain optimized zinc fingers discriminated between targets containing single base mismatches by greater than 100- fold in the context of three-finger proteins. However, they do not teach the specific zinc fingers that specifically bind to target codons on the nucleic acid in a CISH gene. 
	US 2012/0192298 A1 (Weinstein et al) also teach design of zinc finger sequences specific for target nucleic acid sequences in a desired gene.
	However the prior art does not specifically teach the specific zinc finger sequences of F1 to F6 to specific target codons on a nucleic acid i.e. SEQ ID NO: 2-7 specifically binding to specific codons on the nucleic acid sequence of SEQ ID NO: 40, SEQ ID NO: 8-12 specifically binding to specific codons on the nucleic acid sequence of SEQ ID NO: 41, SEQ ID NO: 13-17 specifically binding to specific codons on the nucleic acid sequence of SEQ ID NO: 42, SEQ ID NO: 18-22 specifically binding to specific codons on the nucleic acid sequence of SEQ ID NO: 43, SEQ ID NO: 23-28 specifically binding to specific codons on the nucleic acid sequence of SEQ ID NO: 44, SEQ ID NO: 29-33 specifically binding to specific codons on the nucleic acid sequence of SEQ ID NO: 45, SEQ ID NO: 34-38 specifically binding to specific codons on the nucleic acid sequence of SEQ ID NO: 46 and SEQ ID NO: 27, 28, 25, 39, 32 and 12 specifically binding to specific codons on the nucleic acid sequence of SEQ ID NO: 47.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion: Claims 1, 3-5, 8, 10, and 17-19 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1652                                                                                                                                                                                           	August 3, 2022